Title: To George Washington from Zebulon Butler, 24 February 1781
From: Butler, Zebulon
To: Washington, George


                        

                            
                            May it Please Your Excellency
                            Wyoming 24th Feby 1781
                        
                        Your Orders of the 29th Decr 1780 I received ⅌ Capn Mitchell, on the 22d of Jany 1781 Imidalety Sent to
                            Philadelphia for Clothing for the soldiers Urging the Nessessity of their being Supplied Quick as it was Impossible for
                            them to March without those whom I Sent were Detained in Philaa 17 Days and were About 25 Days so that it was not in
                            my Power to have them March sooner and now—they March without Blankets. I have Directed Capn Spalding to Genl Persons
                            Division and Capn Schott & Seling to Head Quarters, with Respect, to my self, sometime last Decr I heard of the
                            Mode of Arangement for the Army and from that was Confident that I was Deranged went to Camp in Jany last to settle my
                            Afairs and found I was Arange’d, and found the relief for this Post had Marched, Knowing their would be Confusion if I was
                            Absent Pushed back as fast as Possible, while I was in Camp I Obtained leave of Genl Persons for Absence untill the last
                            of March or further Orders Capn Spalding will leave a few men behind him, but I shall See that your Excellencys Orders are
                            Strictly Complyd with.
                        Capn Mitchell who now takes the Command at this Post is an Officer and a Gentleman I am Sure will give Intire
                            Satisfaction to the Inhabitants and is the man Intended by Congress he is Interily Disentirested in the Dispute I Shall
                            give him every Assistance in my Power—Respecting the Country and Characters, I received a Letter from the Board of War
                            last Decr Informing me that Scholls Officers would become Supernumeries the 1st of Jany 1781. Capn Seling went to
                            Philadelphia for Clothing by whom I wrote to the Bord of War Desiring them to let him know what to Depend on and Neither
                            him nor me  any Answer. and the Gentlemen suppose it their Duty to march to
                            Head Quarters  their men.
                        Nothing Respecting Enemy at this Post since my last—Can only say I have the Honour to be Your Excellencys
                            Most Obt Humble servt
                        
                            Zebn Butler Col.
                        
                    